DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 5/11/2021. Claims 1-20 are pending and have been examined.  
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-20 are allowable. The following is the examiner’s statement of reason for allowance: 
The closest prior art of record cited are: Qi, et al. (US 20110270604; Title: Systems and methods for semi-supervised relationship extraction), Velickovic, et al. (International Conference on Learning Representations, 2018; Title: GRAPH ATTENTION NETWORKS), Ou, et al. (US 20090132989; Title: Method of Determining Minimum Cost Path), Heegard, et al. (US 6701483; Title: Fast search-based decoding scheme) and Li, et al. (cs_CL, April 2019; Title: Information Aggregation for Multi-Head Attention with Routing-by-Agreement).
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the particular combinations of specific limitations stated in the amended claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		5/19/2021Primary Examiner, Art Unit 2659